Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	Applicant' s arguments, see pages 8-10, filed 7 September 2022, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 102(a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Wood et al. (US 20140362768 A1).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12, 14-15, 27-30, and 32-38 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wood et al. (US 20140362768 A1).

Regarding claim 1, Wood teaches a method,(Figs 10-12; Figures show methods) comprising:
 receiving,(Fig 9. Receiving by the push notifications server) from a server,(Fig. 9 Push provider 0141; server) a push notification (Fig. 9 Push notifications 910 and 912) intended for an electronic device(Fig 9 mobile device 100)(0144; the notification server 906 can transmit the push notification received from push provider 902 to mobile device 100.)
 	determining whether an application identifier (application identification) of the push notification (Push notification) exists on a priority list (Push filters) containing application identifiers (application identification) with designated push notification priorities; (0146; push notification server 906 can process low priority push notification 912 differently than high priority push notification 910.  If the application identification information in high priority push notification 910 does not match an authorized application identifier in push filters 914, then push notification server 906 will not transmit the high priority push notification to mobile device 100; 0147-0148; teaches how different priority results in different processing by preventing or delaying the delivery of low priority push notifications to mobile device 100, mobile device 100 can conserve network (e.g., cellular data) and system (e.g., battery) resources, for example. )
changing a delivery priority (wake or no wake list + see mapping above for delivery of different notification) of the push notification from a first priority (wake list) to a second priority (no wake list) in response to determining that the application identifier (application identifier) exists on the priority list (push filters); (mapping above + 0158; Thus, by moving the application identifier into the no wake list 932 and sending a message 926 to push notification server 906 that includes the updated filters 928 (e.g., wake list 930 and no wake list 932), notification server 906 can update its own push filters 914, wake list 916 and no wake list 918 to reflect the changes to push filters 928 and to prevent additional low priority push notifications for the application from being delivered to mobile device 100)
and delivering (delaying delivery but it still gets delivered or not delaying) the push notification to the electronic device (mobile device) according to the second priority (wake list or no wake list) (0146-0148; 0151; teaches how different priority results in different processing by preventing or delaying the delivery of low priority push notifications to mobile device 100, mobile device 100 can conserve network (e.g., cellular data) and system (e.g., battery) resources, for example; examiner notes that wake or no wake list in the push filters is equivalent to the first and second delivery priority and can be interchanged as the device can be on the wake list or on the no wake list)

Regarding claim 2, Wood teaches the method of claim 1, further comprising: receiving a registration request from the electronic device, (0141-0142; mobile device transmits to the notification server information for setting up applications on the mobile device to receive push notifications)
 wherein the registration request includes a first registration request specific to an application installed (authorized push applications) on the electronic device; (0141-0142; mobile device transmits to the notification server information for setting up applications on the mobile device to receive push notifications)
 and registering the electronic device to receive push notifications from the server based on the registration request. (0141-0142;  Push notification server 906 can store a mapping of device tokens (e.g., identifier for mobile device 100) to push filters 914 for each mobile device serviced by push notification server 906. Push filters 914 can include information identifying applications that have received authorization to receive push notifications on mobile device 100, for example) 

Regarding claim 3, Wood teaches the method of claim 2, wherein the registration request comprises a designated delivery priority, (0142-0144; 0148; the notification server receives push notification filters and stores push filters for the mobile device applications; the push filters include a wake list and no wake list (equivalent to delivery priority))
and wherein the method further comprises adding the application identifier (push filter including application identifier) to the priority list (adding the push filters provided by the mobile device) based on the designated delivery priority (wake list or no wake list in the push filters) (0142-0144; 0148; the notification server receives push notification filters and stores push filters for the mobile device applications; the push filters include a wake list and no wake list (equivalent to delivery priority); the system adds the push filters based on the wake list and no wake list)

Regarding claim 4, Wood teaches the method of claim 1, further comprising: determining whether the electronic device is in an active state,(receiving a message from the device indicating the device is action) wherein the push notification is delivered to the electronic device according to the second priority (without delay) based on the electronic device being determined to be in the active state.(0151; . For example, a network connection between push notification server 906 and mobile device 100 can be established when another (high or low priority) push notification is delivered to mobile device 100 or when mobile device 100 sends other transmissions 924 (e.g., status message, heartbeat message, keep alive message, etc.) to push notification server 906. For example, mobile device 100 can send a message 924 to push notification server 905 indicating that the mobile device 100 will be active for a period of time (e.g., 5 minutes) and push notification server 906 can send all received push notifications to mobile device 100 during the specified active period of time. In some implementations, when a network connection is established between mobile device 100 and push notification server 906 all push notifications stored in push notification store 922 will be delivered to mobile device 100. For example, push notifications stored in push notification data store 922 can be transmitted through connections created by other transmissions between mobile device 100 an push notification server 906.)

Regarding claim 5, Wood teaches the method of claim 4, and is disclosed above, Wood further teaches wherein determining whether the electronic device is in an active state (active for a period of time such as 5 minutes) comprises determining whether a predetermined period of time has lapsed (timeout value when the time the device is active has elapsed) following receiving a communication (after a message from the mobile device indicating the device will be active for a period of time) from the electronic device (0151; For example, mobile device 100 can send a message 924 to push notification server 905 indicating that the mobile device 100 will be active for a period of time (e.g., 5 minutes) and push notification server 906 can send all received push notifications to mobile device 100 during the specified active period of time; Sampling daemon 102 can return a timeout value to background transfer daemon 1302 in response to an “ok to transfer” request. For example, the timeout value can indicate a period of time (e.g., 5 minutes) that the background transfer daemon has to perform the background download or upload. When the timeout period elapses, background transfer daemon 1302 will suspend the background download or upload. )

Regarding claim 6, Wood teaches the method of claim 4, and is disclosed above, Wood further teaches wherein the electronic device is determined to be in an active state based on a period of time indicated by the electronic device.  (0151; For example, mobile device 100 can send a message 924 to push notification server 905 indicating that the mobile device 100 will be active for a period of time (e.g., 5 minutes) and push notification server 906 can send all received push notifications to mobile device 100 during the specified active period of time.)

Regarding claim 7, Wood teaches the method of claim 1, further comprising: delivering the push notification (delaying before delivering) to the electronic device according to the first priority (no-wake) in response to determining that the application identifier (application identification) does not exist on the priority list (Push filters wake list) ( 0148-0149; if the device identifier is on the no-wake list and not on the wake list then the device is delivered to user after a delay and the user device is active see mapping of claims 1-6 above)

Regarding claim 8, Wood teaches the method of claim 7, and is disclosed above,  wherein the first priority (low priority) is indicated in the push notification received from the server (0145-0147; when the there are no wake or wake lists then the notification server processes the messages based on the priority received from the server; the notification provider includes a low priority notification which is delayed prior to transmitting the notification to the mobile device)

Regarding claim 9, Wood teaches the method of claim 7, and is disclosed above, Wood further teaches wherein the push notification is delivered to the electronic device according to the first priority without determining a state of the electronic device (0145-0147; when the there are no wake or wake lists then the notification server processes the messages based on the priority received from the server; the notification provider includes a low priority notification which is delayed prior to transmitting the notification to the mobile device; the paragraphs clearly indicated when the wake and no wake lists are taken into account a processing occurs without accounting for the state of the device)

Regarding claim 10, Wood teaches the method of claim 7, and is disclosed above, Wood further teaches wherein delivery of the push notification to the electronic device causes the electronic device to transition from an inactive state to an active state.  (0145-0147; when delivering notifications to the mobile device the device transition from a sleep state to a wake state)

Regarding claim 11, Wood teaches the method of claim 1, and is disclosed above, Wood further teaches wherein the push notification comprises a visible notification for display on the electronic device (0167; displaying the notification on the mobile device) or a background notification for a background process executed on the electronic device.  

Regarding claim 12, Wood teaches the method of claim 1, and is disclosed above Wood further teaches determining whether the application identifier of the push notification exists on another priority list; (0148; determining if the application is on a wake-list or no-wake-list either of which can be the another priority list)
Page 3 of 8Application No.: 17/214,774changing the delivery priority of the push notification from the first priority to a third priority in response to determining that the application identifier exists on the other priority list; (0148; 0158; updating the push filters to update the wake list and no-wake list and 0145-0150; delivering the notification based on the new listing)
 and delivering the push notification to the electronic device according to the third priority (0148; 0158; updating the push filters to update the wake list and no-wake list and 0145-0150; delivering the notification based on the new listing)

Regarding claim 14, the claim inherits the same rejection as claim 1 for reciting similar limitations in the form of system claim (0029; system; 0220; processor Fig 16; memory instructions and processor)
	Regarding claim 15, the claim inherits the same rejection as claim 1 for reciting similar limitations in the form of computer program product claim (Fig 16; Memory storing instructions)
	Regarding claim 27, the claim inherits the same rejection as claim 2 for reciting similar limitations in the form of system claim (0029; system)
Regarding claim 28, the claim inherits the same rejection as claim 3 for reciting similar limitations in the form of system claim (0029; system)
Regarding claim 29, the claim inherits the same rejection as claim 7 for reciting similar limitations in the form of system claim (0029; system)
Regarding claim 30, the claim inherits the same rejection as claim 12 for reciting similar limitations in the form of computer program product claim (Fig 16; Memory storing instructions)

 	Regarding claim 32, Wood teaches a server, comprising: (Fig 9. Receiving by the push notifications server) 
a memory storing a priority list (Push filters) including application identifiers (application identification) with associated priorities; (0144-0151; the notification server 906 can transmit the push notification received from push provider 902 to mobile device 100; the server includes priorities for the notification messages and wake and no wake lists for prioritizing delivery based on wake and no wake lists) and 
one or more processors configured to: (0220; processor)
 compare an application identifier of a push notification received from a remote device to the application identifiers in the priority list; (0145-0146; push notification server 906 can process low priority push notification 912 differently than high priority push notification 910.  For example, push notification server 906 can be configured to compare application identification information contained in high priority push 910 with authorized application identification information in push filters 914 to determine if high priority push notification 910 can be transmitted to mobile device 100. If the application identification information in high priority push notification 910 does not match an authorized application identifier in push filters 914, then push notification server 906 will not transmit the high priority push notification to mobile device 100; 0147-0148; teaches how different priority results in different processing By preventing or delaying the delivery of low priority push notifications to mobile device 100, mobile device 100 can conserve network (e.g., cellular data) and system (e.g., battery) resources, for example. )
change a delivery priority of the push notification from a first priority to a second priority based on the comparison; (mapping above + 0158; Thus, by moving the application identifier into the no wake list 932 and sending a message 926 to push notification server 906 that includes the updated filters 928 (e.g., wake list 930 and no wake list 932), notification server 906 can update its own push filters 914, wake list 916 and no wake list 918 to reflect the changes to push filters 928 and to prevent additional low priority push notifications for the application from being delivered to mobile device 100)
and deliver (delaying delivery but it still gets delivered or not delaying) the push notification to an electronic device(mobile device)  according to the second priority. (wake list or no wake list) (0147-0148; 0151; teaches how different priority results in different processing By preventing or delaying the delivery of low priority push notifications to mobile device 100, mobile device 100 can conserve network (e.g., cellular data) and system (e.g., battery) resources, for example; examiner notes that wake or no wake list in the push filters is equivalent to the first and second delivery priority and can be interchanged as the device can be on the wake list or on the no wake list)

	Regarding claim 33 the claim inherits the same rejection as claim 2 for reciting similar limitations in the form of server claim (Fig 9; Push notification server 906)
	Regarding claim 34 the claim inherits the same rejection as claim 3 for reciting similar limitations in the form of server claim (Fig 9; Push notification server 906)
	Regarding claim 35 the claim inherits the same rejection as claim 4 for reciting similar limitations in the form of server claim (Fig 9; Push notification server 906)
	Regarding claim 36 the claim inherits the same rejection as claim 32 for reciting similar limitations in the form of a method claim (Figs 10-12; Figures show methods)
	Regarding claim 37 the claim inherits the same rejection as claim 32 for reciting similar limitations in the form of computer program product claim (Fig 16; Memory storing instructions)

Regarding claim 38, Wood teaches the method of claim 1, and is disclosed above, Wood further teaches wherein receiving the push notification ,(Fig 9. Receiving by the push notifications server) intended for the electronic device (Fig 9 mobile device 100) comprises receiving the push notification (Fig. 9 Push notifications 910 and 912) at a push distribution server (Fig 9. Receiving by the push notifications server) separate from the electronic device, (Fig 9 mobile device 100)(0144; the notification server 906 can transmit the push notification received from push provider 902 to mobile device 100.)
 	wherein the determining comprises determining whether the application identifier of the push notification exists on the priority list by the push distribution server, (0146; push notification server 906 can process low priority push notification 912 differently than high priority push notification 910.  For example, push notification server 906 can be configured to compare application identification information contained in high priority push 910 with authorized application identification information in push filters 914 to determine if high priority push notification 910 can be transmitted to mobile device 100. If the application identification information in high priority push notification 910 matches an authorized application identifier in push filters 914, then push notification server 906 can transmit the high priority push notification to mobile device 100; 0147-0148; teaches how different priority results in different processing By preventing or delaying the delivery of low priority push notifications to mobile device 100, mobile device 100 can conserve network (e.g., cellular data) and system (e.g., battery) resources, for example. )
wherein changing the delivery priority comprises changing the delivery priority at the push distribution server before delivering the push notification to the electronic device, (mapping above + 0158; Thus, by moving the application identifier into the no wake list 932 and sending a message 926 to push notification server 906 that includes the updated filters 928 (e.g., wake list 930 and no wake list 932), notification server 906 can update its own push filters 914, wake list 916 and no wake list 918 to reflect the changes to push filters 928 and to prevent additional low priority push notifications for the application from being delivered to mobile device 100)
and delivering the push notification (delaying delivery but it still gets delivered or not delaying) comprises delivering the push notification from the push distribution server to the electronic device according to the second priority(wake list or no wake list) (0147-0148; 0151; teaches how different priority results in different processing By preventing or delaying the delivery of low priority push notifications to mobile device 100, mobile device 100 can conserve network (e.g., cellular data) and system (e.g., battery) resources, for example; examiner notes that wake or no wake list in the push filters is equivalent to the first and second delivery priority and can be interchanged as the device can be on the wake list or on the no wake list)

Claims 13 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wood et al (US 20140362768 A1) as applied to claims 12 and 30 above, in view of Libin (US 11093306 B1)

Regarding claim 13, Wood teaches the method of claim 12, and is disclosed above, Wood does not disclose wherein a timing of delivering the push notification to the electronic device according to the third priority is different from a timing of delivery for the first priority and a timing of delivery for the second priority
In an analogous art Libin teaches wherein a timing (Timing t.sub.3) of delivering the push notification to the electronic device according to the third priority (third priority) is different from a timing of delivery for the first priority (first priority notifications sent at time t.sub.1) and a timing of delivery for the second priority(second priority notifications sent at time t.sub.2)  (Col 9 Lines 43-60; Fig 1; transmitting third priority notification at t.sub.3, first priority notifications sent at time t.sub.1 and second priority notifications sent at time t.sub.2, where as seen in fig. 1 t.sub.1, t.sub.2 and t.sub.3 are delivered at different time)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify the teachings of Wood to include transmitting different priority notifications at different time as is taught by Libin.
The suggestion/motivation for doing so is to better update application information [0003-0004]

	Regarding claim 31, the claim inherits the same rejection as claim 13 for reciting similar limitations in the form of computer program product claim (Fig 16; Memory storing instructions)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDERRAHMEN H CHOUAT whose telephone number is (571)431-0695. The examiner can normally be reached 9AM-5PM Tentative.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Abderrahmen Chouat
Examiner
Art Unit 2451



/Chris Parry/Supervisory Patent Examiner, Art Unit 2451